UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: July 31 Date of reporting period: August 1, 2012 to October 31, 2012 Item 1.Schedule of Investments. Attached hereto. MZF Managed Duration Investment Grade Municipal Fund Portfolio of Investments October 31, 2012 (unaudited) Principal Optional Amount Description Rating * Coupon Maturity Call Provisions** Value Long-Term Investments - 164.1%*** Municipal Bonds - 162.1% Alabama - 2.6% Courtland Industrial Development Board, AMT, Series B BBB 6.250% 08/01/2025 08/01/13 @ 100 $ 863,624 Courtland Industrial Development Board, AMT Baa3 6.000% 08/01/2029 12/03/12 @ 100 Alaska - 0.8% Alaska Municipal Bond Bank Authority, Series 1 AA 5.750% 09/01/2033 09/01/18 @ 100 Arizona - 1.1% Phoenix Industrial Development Authority A+ 5.250% 06/01/2034 06/01/22 @ 100 California - 16.5% California Health Facilities Financing Authority, Series B AA- 5.875% 08/15/2031 08/15/20 @ 100 California State Public Works Board, Series A(a) BBB+ 5.000% 06/01/2024 06/01/14 @ 100 California Various Purpose General Obligation(a) A- 5.125% 11/01/2024 11/01/13 @ 100 City of Chula Vista CA, AMT, Series B A 5.500% 12/01/2021 06/02/14 @ 102 Los Angeles County Public Works Financing Authority AA- 4.000% 08/01/2042 08/01/22 @ 100 Los Angeles Unified School District, Series F AA- 5.000% 01/01/2034 07/01/19 @ 100 Connecticut - 1.5% Connecticut Housing Finance Authority, Series D 2 AAA 4.000% 11/15/2034 05/15/21 @ 100 Delaware - 1.6% Delaware State Economic Development Authority BBB+ 5.400% 02/01/2031 08/01/20 @ 100 District of Columbia - 2.0% District of Columbia Housing Finance Agency, AMT, (FHA) Aaa 5.100% 06/01/2037 06/01/15 @ 102 Florida - 9.2% County of Miami-Dade FL, Aviation Revenue, AMT, (CIFG) A 5.000% 10/01/2038 10/01/15 @ 100 Highlands County Health Facilities Authority, Series D, (Prerefunded @ 11/15/2013)(b) NR 5.875% 11/15/2029 11/15/13 @ 100 JEA Water & Sewer System Revenue, Series B AA 4.000% 10/01/2041 10/01/17 @ 100 Miami-Dade County School Board, Series A, (Assured Gty) AA- 5.375% 02/01/2034 02/01/19 @ 100 Seminole Indian Tribe of Florida, Series A(c) BBB- 5.250% 10/01/2027 10/01/17 @ 100 Hawaii - 1.1% Hawaii Pacific Health, Series B A- 5.625% 07/01/2030 07/01/20 @ 100 Illinois - 13.4% Chicago Board of Education, General Obligation, Series A A+ 5.000% 12/01/2041 12/01/21 @ 100 City of Chicago IL O'Hare International Airport Revenue, Series C A- 5.500% 01/01/2031 01/01/21 @ 100 City of Chicago IL, O'Hare International Airport Revenue, AMT, Series A-2, (AGM) AA- 5.500% 01/01/2016 01/01/14 @ 100 Illinois Finance Authority, Roosevelt University Revenue Baa2 5.500% 04/01/2037 04/01/17 @ 100 Illinois Finance Authority, Rush University Medical Center Revenue, Series C A- 6.375% 11/01/2029 05/01/19 @ 100 Illinois Housing Development Authority, AMT, Series A-2 AA 5.000% 08/01/2036 02/01/16 @ 100 Metropolitan Pier & Exposition Authority, Series A AAA 5.000% 06/15/2042 06/15/22 @ 100 Railsplitter Tobacco Settlement Authority A- 6.000% 06/01/2028 06/01/21 @ 100 State of Illinois, General Obligation, Series A A 5.000% 03/01/2028 03/01/14 @ 100 Indiana - 3.2% Indiana Finance Authority BB 6.000% 12/01/2026 06/01/20 @ 100 Indianapolis Local Public Improvement Bond Bank, Series A A+ 5.500% 01/01/2029 01/01/19 @ 100 Iowa - 4.4% Iowa Finance Authority BBB- 4.750% 08/01/2042 08/01/22 @ 100 Iowa Higher Education Loan Authority BBB 5.500% 09/01/2025 09/01/20 @ 100 Iowa Tobacco Settlement Authority, Series B B+ 5.600% 06/01/2034 06/01/17 @ 100 Kentucky - 2.1% County of Owen KY, Waterworks System Revenue, Series B BBB+ 5.625% 09/01/2039 09/01/19 @ 100 Kentucky Economic Development Finance Authority, Series A A1 5.625% 08/15/2027 08/15/18 @ 100 Louisiana - 7.9% East Baton Rouge Sewerage Commission, Series A AA- 5.250% 02/01/2034 02/01/19 @ 100 Louisiana Local Government Environmental Facilities & Community Development Authority BBB- 6.750% 11/01/2032 11/01/17 @ 100 Louisiana Public Facilities Authority, Hospital Revenue A3 5.250% 11/01/2030 05/01/20 @ 100 Parish of DeSoto LA, AMT, Series A BBB 5.850% 11/01/2027 11/01/13 @ 100 Parish of St John the Baptist LA, Series A BBB 5.125% 06/01/2037 06/01/17 @ 100 Maryland - 0.5% Maryland Economic Development Corp. BB 5.750% 09/01/2025 09/01/20 @ 100 Massachusetts - 4.1% Massachusetts Educational Financing Authority, AMT AA 5.375% 07/01/2025 07/01/21 @ 100 Massachusetts Educational Financing Authority, AMT AA 4.700% 07/01/2026 07/01/21 @ 100 Massachusetts Health & Educational Facilities Authority, Series A BBB 6.250% 07/01/2030 07/01/19 @ 100 Massachusetts Housing Finance Agency, AMT AA- 5.100% 12/01/2027 06/01/17 @ 100 Michigan - 5.0% City of Detroit MI, Sewer Disposal Revenue, Series B, (AGM) AA- 7.500% 07/01/2033 07/01/19 @ 100 City of Detroit MI, Water Supply System Revenue, (AGM) AA- 7.000% 07/01/2036 07/01/19 @ 100 Detroit Wayne County Stadium Authority, (AGM) AA- 5.000% 10/01/2026 10/01/22 @ 100 Michigan Finance Authority, Revenue AA 5.000% 12/01/2031 12/01/21 @ 100 Michigan Strategic Fund, Series B-1 BBB 6.250% 06/01/2014 N/A Minnesota - 1.4% St Paul Port Authority, AMT BBB- 4.500% 10/01/2037 10/01/22 @ 100 Mississippi - 1.1% County of Warren MS, Series A BBB 6.500% 09/01/2032 09/01/18 @ 100 Nevada - 7.1% City of Henderson NV, Series A A 5.625% 07/01/2024 07/01/14 @ 100 Las Vegas Valley Water District, Series C AA+ 5.000% 06/01/2031 06/01/21 @ 100 New Hampshire - 1.0% New Hampshire Health & Education Facilities Authority BBB 5.000% 01/01/2034 01/01/22 @ 100 New Jersey - 2.1% New Jersey Economic Development Authority BBB- 5.000% 07/01/2032 07/01/22 @ 100 New Jersey Health Care Facilities Financing Authority BBB+ 5.750% 07/01/2039 07/01/19 @ 100 New York - 15.4% City of New York NY, Series J, (Prerefunded @ 5/15/2014)(b) Aa2 5.000% 05/15/2023 05/15/14 @ 100 City of New York NY, General Obligation, Series J AA 5.000% 05/15/2023 05/15/14 @ 100 Long Island Power Authority, Series A A- 5.100% 09/01/2029 09/01/14 @ 100 New York City Industrial Development Agency, American Airlines, JFK International Airport, AMT(d) NR 7.500% 08/01/2016 N/A New York Municipal Bond Bank Agency, Series C, (Prerefunded @ 6/1/2013)(b) AA- 5.250% 12/01/2022 06/01/13 @ 100 New York State Dormitory Authority, Series A BBB 5.000% 07/01/2032 07/01/22 @ 100 New York State Dormitory Authority, Series B A- 5.250% 07/01/2024 07/01/17 @ 100 Suffolk County Industrial Development Agency, AMT A- 5.250% 06/01/2027 06/01/13 @ 100 Tobacco Settlement Financing Corp., Series A-1 AA- 5.500% 06/01/2019 06/01/13 @ 100 Troy Industrial Development Authority A- 5.000% 09/01/2031 09/01/21 @ 100 North Carolina - 1.9% North Carolina Eastern Municipal Power Agency, Series D, (Prerefunded @ 1/1/2013)(b) A- 5.125% 01/01/2023 01/01/13 @ 100 North Carolina Eastern Municipal Power Agency, Series D, (Prerefunded @ 1/1/2013)(b) A- 5.125% 01/01/2026 01/01/13 @ 100 Ohio - 7.2% American Municipal Power, Inc., Series B A 5.000% 02/15/2042 02/15/22 @ 100 County of Cuyahoga OH, Cleveland Clinic Health System, Series A, (Prerefunded @ 7/1/2013)(b) AA- 6.000% 01/01/2020 07/01/13 @ 100 County of Cuyahoga OH, Cleveland Clinic Health System, Series A, (Prerefunded @ 7/1/2013)(b) NR 6.000% 01/01/2020 07/01/13 @ 100 Ohio Air Quality Development Authority, Series A BBB- 5.700% 02/01/2014 N/A Ohio Air Quality Development Authority BBB- 5.625% 06/01/2018 N/A Oklahoma - 1.1% Oklahoma Development Finance Authority A 5.000% 02/15/2034 02/15/22 @ 100 Pennsylvania - 6.8% City of Philadelphia PA, General Obligation, Series A, (Assured Gty) AA- 5.375% 08/01/2030 08/01/19 @ 100 City of Philadelphia PA, General Obligation BBB+ 5.875% 08/01/2031 08/01/16 @ 100 Pennsylvania Higher Educational Facilities Authority, (Prerefunded @ 5/1/2013)(b) BBB 5.250% 05/01/2023 05/01/13 @ 100 Pennsylvania Higher Educational Facilities Authority, Series A BBB 5.000% 05/01/2037 11/01/17 @ 100 Pennsylvania Higher Educational Facilities Authority, Series B AA- 6.000% 08/15/2026 08/15/18 @ 100 Puerto Rico - 2.2% Puerto Rico Commonwealth Aqueduct & Sewer Authority BBB- 5.000% 07/01/2033 07/01/22 @ 100 Puerto Rico Sales Tax Financing Corp. AA- 5.250% 08/01/2040 08/01/21 @ 100 Rhode Island - 1.4% Rhode Island Convention Center Authority, Series A, (Assured Gty) AA- 5.500% 05/15/2027 05/15/19 @ 100 South Carolina - 3.5% County of Florence SC, Series A, (AGM) AA- 5.250% 11/01/2027 11/01/14 @ 100 County of Georgetown SC, AMT, Series A BBB 5.300% 03/01/2028 03/01/14 @ 100 South Dakota - 3.2% South Dakota Health & Educational Facilities Authority, Series A A+ 5.250% 11/01/2034 11/01/14 @ 100 South Dakota Housing Development Authority, AMT, Series K AAA 5.050% 05/01/2036 11/01/15 @ 100 Tennessee - 3.2% Knox County Health Educational & Housing Facilities Board BBB+ 5.250% 04/01/2027 04/01/17 @ 100 Metropolitan Nashville Airport Authority Baa3 5.200% 07/01/2026 07/01/20 @ 100 Texas - 15.5% Bexar County Housing Finance Corp., AMT, (GNMA) Aa2 5.200% 10/20/2034 10/20/14 @ 100 City of Houston TX Utility System Revenue, Series A, (AGM) AA 5.000% 11/15/2033 11/15/17 @ 100 Fort Bend County Industrial Development Corp. Baa3 4.750% 11/01/2042 11/01/22 @ 100 Lower Colorado River Authority A 6.250% 05/15/2028 05/15/18 @ 100 Matagorda County Navigation District No. 1, AMT, (AMBAC)(e) A- 5.125% 11/01/2028 N/A North Texas Tollway Authority, Series A A- 5.625% 01/01/2033 01/01/18 @ 100 North Texas Tollway Authority, Series L-2, (Prerefunded @ 1/1/2013)(b) (e) A- 6.000% 01/01/2038 N/A San Leanna Educational Facilities Corp. BBB+ 5.125% 06/01/2036 06/01/17 @ 100 Tarrant County Cultural Education Facilities Finance Corp., Series A, (Assured Gty) AA- 5.750% 07/01/2018 N/A Virginia - 1.5% Washington County Industrial Development Authority, Series C BBB+ 7.500% 07/01/2029 01/01/19 @ 100 Washington - 1.1% Tes Properties, WA Revenue AA+ 5.625% 12/01/2038 06/01/19 @ 100 Wisconsin - 1.3% Wisconsin Health & Educational Facilities Authority, Series A AA+ 5.000% 11/15/2036 11/15/16 @ 100 Wyoming - 7.1% County of Sweetwater WY, AMT BBB+ 5.600% 12/01/2035 12/01/15 @ 100 Wyoming Community Development Authority, AMT, Series 7 AA+ 5.100% 12/01/2038 12/01/16 @ 100 Total Municipal Bonds - 162.1% (Cost $154,744,248) Redemption Value Description Value Preferred Shares - 2.0% Diversified Financial Services - 2.0% Centerline Equity Issuer Trust, Series A-4-1(c) Aaa 5.750% 05/15/2015 N/A (Cost $2,000,000) Total Investments - 164.1% (Cost $156,744,248) Other Assets in excess of Liabilities - 2.1% Preferred Shares, at redemption value - (-66.2% of Net Assets Applicable to Common Shareholders or -40.4% of Total Investments) Net Assets Applicable to Common Shareholders - 100.0% AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by Ambac Assurance Corporation AMT - Income from this security is a preference item under the Alternative Minimum Tax. Assured Gty – Insured by Assured Guaranty Corporation CIFG – Insured by CIFG Assurance North America, Inc. FHA – Guaranteed by Federal Housing Administration GNMA – Guaranteed by Ginnie Mae N/A - Not Applicable * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) All or a portion of these securities have been physically segregated as collateral for borrowings outstanding.As of October 31, 2012, the total amount segregated was $7,862,355. (b) The bond is prerefunded. US government or US government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities amounted to $3,184,740, which represents 3.0% of net assets applicable to common shares. (d) Defaulted security.The value of these securities at October 31, 2012, was $529,465 which represents 0.5% of net assets applicable to common shares. (e) Security is a "Step-up" bond where the coupon increases or steps up at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. See previously submitted notes to financial statements for the period ended July 31, 2012. At October 31, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ $ $
